           Case 1:19-cr-00374-JMF Document 68 Filed 07/31/20 Page 1 of 1



                                                                                  Thomas D. Warren
                                                                                             Partner
                                                                                     (216) 789-9121
                                                                       tom.warren@warrenterzian.com


VIA EMAIL

                                                                     July 31, 2020

Hon. Jesse M. Furman
United States District Court
Southern District of New York
40 Centre Street, Room 2020
New York, NY 10007

              Re:   United States v. Avenatti, Case No. 19 Cr. 374 (JMF)

Dear Judge Furman:

I move the Court to file Mr. Avenatti’s financial affidavit and its attachment under
seal and ex parte until the conclusion of his pending criminal cases in the Southern
District of New York and the Central District of California. Mr. Avenatti submits
these documents as part of his ex parte application for the appointment of the
Federal Defenders of New York pursuant to the Criminal Justice Act.

On July 29, 2020, in connection with Mr. Avenatti’s application for CJA funds in his
pending criminal case in the Central District of California, Judge Selna granted Mr.
Avenatti’s motion to seal these same documents. See U.S. v. Avenatti, Case No.
8:19-cr-00061, Dkt. 214. A contrary ruling in this case would frustrate Judge Selna’s
Order and prejudice Mr. Avenatti. See United States v. Parker, No. 00-cr-0053A,
2014 WL 2095684, at *4 (W.D.N.Y. Sept. 14, 2004) (where trial was receiving
“significant media attention,” sealing appropriate until conclusion of trial to prevent
prejudice to defendant), aff’d on other grounds, 439 F.3d 81 (2nd Cir. 2006).

Respectfully,
                                   The application is GRANTED as to the Defendant's financial affidavit
                                   and its attachment. Once again, however, there is no reason this letter
/s/ Thomas D. Warren               cannot be publicly filed and, under the Court's Individual Rules and
Thomas D. Warren                   Practices for Criminal Cases, it should have been filed by counsel on
                                   ECF. The Clerk of Court shall file and maintain the affidavit and
                                   its attachment under seal. SO ORDERED.




                                                                     July 31, 2020
LA | CLE
